Title: Candidates for Army Appointments from Virginia, November 1798
From: Washington, George,Hamilton, Alexander,Pinckney, Charles Cotesworth
To: 


        Candidates for Army Appointments from Virginia
        
           [Philadelphia, November 1798]
        
      
      
      x A John Cropper +
      These old officers order of merit by Heth & Carrin[gton]
      
      
      x B Jonathan Clark +
      
      
      x C Robert Porterfield +
      
      
      x D Joseph Swearingen +
      
      
      
      x E David Stephenson +
      
      
      
      x f John Blackwell +
      
      
      
      g Wm Bentley
      
      
      
      h Otway Bird
      
      
      
      John Heth (now in service) Carrington thinks him worth considering for Majority
      
      
      
      1. A. Gibson mentioned for Majority now in service distinguished at Fort Recovery
      
      
      
      2. Laurence Butler Major
      
      
      
      
      Virginia
      
      
      Lt Colonels
      
      
      No. 3 William Watkins
      Letter ill written
      
      
      Halifax
      no recommendation
      
      
      officer last War
      
      
      
      4. John M. WillisFredericksburgh officer last War Oldest Major in Virginia line
      unquestionable bravery & great popularity but a great Gambler & weighs 4 or 500 lb. Good for nothing C. & H.
      
      
      14. James MaxwellBerkely County officer last War
      Morgan active officer in the Militia understands tactics Attention offers himself for immediate service
      
      
      22. Thomas Finn
      Mr Evans says served in the Artillery during last War as Captn Lieutt with Coll Carrington to whom he says his worth is well known. Desirous of joining the service of his Country against any Nation who wishes to go to War with us. Of great bravery Quare politics?
      
      
      24. Thomas Mathewes
      wishes to be Inspector General—will not serve under his present rank viz. Brigr Genl.
      
      
      26. Thomas Parker of Frederick 37 Years old recommended very strongly by Genl Marshall very strong recommendations from others. Expects a regiment
      5th on the list of Majors Carrington & Heath. as good an officer as any of his rank last War—recommended by Josiah Parker. Genl Morgan from 80 to 120 speaks very highly of him—uniformly federal—Genl Lee says he knows no man who would make a better Colonel of a regiment—respectable connections—property—⟨H.⟩ Marshall recommends him—Walter Jones also—Atty Genl recommends him for a regiment.
      
      
      Majors
      
      
      1. Richard B. Lee Presly ThorntonNorthumberland
      provisional army Native American formerly in British service but refused to come to America—a man of great worth & probably well qualified
      
      
      50. Richard BlackburnePrince William
      now Capt. of Artillery desirous of transfer to Infantry as Major not otherwiseB. Washington strongly recom.
      
      
      
      15. Nathaniel Henry Shepherds Town Berkely officer in N.Y. line to nearly end of the War
      Swearingen speaks well Ed. O. Williams—highly Morgan—served with reputation last war thinks him judicious—sober J. Maxwell—strict Disciplinarian pretty respectabl. not worthy
      
      
      129. Thomas Tinsley Hanover Now Col. of Militia
      Evans desires command of Regiment good information respectable character & friend to Govt
      
      
      93. James Baytop Gloucester officer Last War—Captn
      Evans man of good information & respectability—middle aged—wishes in the immediate army but will accept in the Provisional. 6th on the list of Majors Carrington & Heth
      
      
      119. Samuel Marsh of Norfolk serves for the Provisional Army
      Evans—native of Connecticut bred to law Brigade Inspector so far as observation goes—decent Gentlemanlike & prudent—disciplinarian recommended by Coll Parker & officers of Brigade.
      
      
      ⟨illegible⟩ Thomas Finn ⟨illegible⟩ last War
      Evans—barely mentions ⟨other Letter⟩ man of great bravery see T. Finn on other side
      
      
      20. Samuel Tinsley
      Evans—was a captain of Infantry wishes to be Major of Artillery
      
      
      151. [Benjamin] GravesNorfolk
      recommended by Josiah Parker for a Majority in provisional army—good character—Cap⟨tn⟩ of State Troops last War—Quare Politics
      
      
      35. John Baylor ArmsteadLoudoun County
      will not accept of an appointment inferior to a Majority in Infantry or Captcy in Cavalry—on the western expedition was aid to Genl Morgan—active, & respectably connected—recommended by genl Marshall—R. B. Lee—Leven Powell—Captn Parker—wishes to serve in the regt which may be given to Thomas Parker—Friend to the measures of Government—very repectable.
      
      
      51. Wm Bentley Powetan mentioned by Carrington & Heath as 7th in merit for Lt Col.
      recommended strongly by Govr Wood—served 7 years as Captn in the revolutionary War. his regt of Militia well disciplined—a friend of order & the Constitution of U.S. certainly Major perhaps Colonel
      
      
      55. Wm Munroe
      Genl Morgan says he served the whole of the War, not with him, but is highly spoken of.
      
      
      59. Thos RichardsonHanover
      Nothing worse C. & H.
      
      
      
      62. John Tayloe
      Served as Captn of Calvary in the western Expedition—large fortune federal, amiable; very respectable as Major—wishes the Cavalry.
      
      
      65. Otway Bird
      wishes Brigade or regt if consistant with holding his civil office. Carrington & Heth 8th in scale of merit
      
      
      74. Roger WestFairfax County
      Coll Fitzgerald—Mr Ludlow Lee—Man of Fortune—Father of a Family—Major of Militia—Coll Sims differed from him in political sentiments, but recommends him—Unblemished Character—strong Military ardour. Wishes to command a regiment in the provisional army—Mr Lee the Atty Genl says he is in prime of Life & well qualified to command a Regt
      
      
       
      Field Officers
      
      
      125. Wm Campbell Orange County 4th on the list of Majors Carrington & Heth.
      wishes to be Lieutt Coll Served 6 years during the War—recommended by Genl Stevens. Was on the Western Expedition—federal—Middle aged—recommended by Genl Lee as Field Officer.
      
      
      97. John StithBrunswick
      Brave active & meritorious Officer—was Captn last War recommended by Govr Wood—federal—A field Officer—appointment in provisional army
      
      
      117. Hugh Holmes Winchester
      Will not accept lower than a Majority recommended by the Atty Genl for that commission. opposed to some of the measures of Government C. & H.
      
      
      99. Robert Beale Maddison County Third on list of Majors
      Served from 1776 to the end of the War—served as Captn expects Majority recommended by Genl Morgan, & Genl Marshall—not very strongly.
      
      
      Carrington & Heth
      
      
      
      83. Churchill Jones
      recommended by Genl White
      
      
      84. John WattsBedford County
      recommended by Genl White—Heth & Carrington well intitled to first rank in Virgina Quota of cavalry if not in U. States—C. & H.
      
      
      162. Thomas Buckner
      No testimonials.
      
      
      159. Daniel Broad-head
      Taken Prisoner at fort Washington—served in Pennsylvania line—Man of honour—intellig⟨ent—⟩active—hopes for a Majority at least—Does not appear to have served after his captivity—respectable
      
      
      85. Larking Smith
      recommended by Genl White decided enemy of the Govermt C. & H.
      
      
      
      133. Joseph Forman
      Friend to the Government—recommended by Mr Fitzhugh—Quare is he of Virginia?
      
      
      181. Thomas Hoard Caroline County 10th on list captains Carrington & Heth backward
      recommended by Generals Lee & Spotswood distinguished himself last War—in prime of life—excellent citizen & warmly attached to his Government.
      
      
      158. Simon MorganFauquierCaptain
      adjutant General of Virginia—officer in the last war—cool & intrepid—rallied his regt when a subaltern at German Town—shot through the body bravely fighting at Eutaw recommended by Genl Marshall.
      
      
      175. Elias ParkerPetersburghLieutenant
      served in the artillery & Infantry with fair reputation in the last war—in the Massachusetts line—Certificate from Genl Knox.
      
      
      Capts.
      
      
      Presly ThorntonJohn Stith
      
      
      
      2. William K. Blue Berkly County Lt of Western Army Resigned
      desires a Commission wishes to command a batalion Bu[shro]d Washington—excellent heart and as he is informed was a good officer
      
      
      
      D. Holms—from his general character is qualified Thinks himself intitled to a Majority will accept an old Captaincy. Inquire
      
      
      see Lieutenants
      D. Holms—desirous of a Commissin
      
      
      13. Daniel Ball Manchester Lt last War
      Carrington recommends good officer & good citizen Marshall—thinks favourably of him 5th on the list of Lieutenants Carrington & Heth Respectable
      
      
      16. George Tate BerkleyShepherdstown
      Swearingen J. Maxwell Speaks well—Genl Morgan writes strongly in his favour—3
      
      
      
      17. Josiah Thornburgh Berkeley—do
      Morgan speaks well of him—now capt. of Militia—has instructed himself in tactics Maxwell—well—well enough
      
      
      18. James Maxwell Berkley
      Col. Maxwell speaks favourably of him [Not much]
      
      
      Martinsburgh
      
      
      
      19. Robert Gustin Bath Berkeley
      Morgan Foederalist & man of good character Not much
      
      
      
      21. Samuel J. Winston Hanover
      Capt. or Lieutenancy Col. Tinsley recommends & evans supports young Gentleman much respected & of good principles
      
      
      23. John Hardiman
      Evans barely mentions officer during last War—acted as Major—Mr King says valuable Quare.
      
      
      25. Asa Bacon of Leesburgh
      a Man of science—persecuted for federalism. native of Connecticutt—unites science, sense integrity spirit & patriotism according to the Letters of Nathan Smith & John Allen. In the Connecticut List—Captain.
      
      
      27. John Stewart Richmond
      wishes a Captaincy of Cavalry—no recommendations. Good for nothing C. & H.
      
      
      29. William ArmsteadPrince William
      Desires a Captaincy of Cavalry—no vouchers—doubt his politics C. & H.
      
      
      30. Charles ShacklefordCulpepper
      a young man pretty well recommended perhaps a Lieutenant.
      
      
      32. Robert Gregg Culpepper
      a Captain in the Pennsylvania Line in the Revolutionary War. Ten years residence in Virginia will serve as Captn in Cavalry or Major in Infantry—recommended by Coll Jameison & Genl Stevens—worth & respectability.
      
      
      36. John Davidson Richmond First on the list of Capts. Carrington & Heth qualified for any promotion.
      native of Pennsylvania—recommended by Mr Hopkins as one who will be an ornament to the army & fine supporter of his Countrys rights & a friend to its government—30 years old—active & strong. respectable.
      
      
      50. Philip Lightfoot Culpepper
      Lived 10 years with Coll Jameison strict honour & may be confided in—Friend to Government. recommended by Genl Marshall & Posey & Major Day & Coll Stevens & Jameison very strong
      
      
      96. James DuncansonCulpepper
      very respectably as Lt Jameison Stephens, Posey
      
      
      43. Charles Fenton Mercer 22 years old Fredericksburgh
      a young Gentleman—recommended by Dr Smith of Princeton as a young Gentleman of Talent, probity industry, & good Politics—Also by Genl Lee—very respectable, Captain or Lieutenant
      
      
      
      44. John Reynolds Norfolk formerly of Connecticut
      Stability & good morals—commands a Militia Company—federal—expects further recommendations. good for nothing C. & H.
      
      
      45. Daniel C. Lane Loudoun County 25 years of age
      Thinks he can easily raise a Company Captn of Grenadiers in the Regt—recommended by Mr R. B. Lee & Dr Stewart—active & of sound political sentiments—happy to see such men com.
      
      
      48. David Shields Rockbridge County Dudley Odlin Alexandria
      Mr Holmes recommends him as Captn Antifoederal formerly of Exeter in Connecticut—will not do here.
      
      
      56. Samuel Turner
      Nothing strong.
      
      
      64. Bathurst Jones Hanover
      Doubtful
      
      
      66. Wm Glassoll
      good for nothing C. & H. Federal—brave but intemperate—said to be reforming. exclusively provisional army
      
      
      
      
      
      68. Robert Young Alexandr.
      Fitzgeral[d]SimmsCraig
      
      
      
      Young Gentleman desirous of serving his Country from zeal & activity can raise troops will do honor to his Country wishes to be Major or 1st Captn in the provisional army
      
      
      69. George Hite Berkeley Lt last War in dragoons wounded MGill—Genl Lee Theo Lee very strong
      till lately violent antifederalist now very different Wm Heath—very brave & deserving of a Troop or Company—noble minded—& of different politics from Rutherford. Holmes—valuable Citizen military merit R. Page—possessed eminently of military qualities
      
      
      
      Thurston excellent officer and a Gentleman. ⟨M. Guine⟩—his military talents entitle him to a Majority
      
      
      
      Ths Parker—peculiar merit—respectable family Gentleman
      
      
      
      Genl Marshall 
      
      
      73. Archibald Randolph About 26 years old
      Strongly recommended by Mr B. Washington—Captn of Cavalry. perhaps Lieutt—was aid to Genl Morgan on the Western Expeditn
      
      
      
      76. Lemuel Bent lived 8 years in Virginia Alexandria born in Massachusetts
      —Coll Fitzgerald—Mr Ames recommend him—Captn of Militia. Perhaps Lieutenant
      
      
      87. Henry PercyAlexandria
      lived 6 years in Virginia—acquainted with maneuvring a company—served through the revolutionary War—federal—Coll Sims says a valuable officer—Good Captain.
      
      
      81. Garnett PeytonStafford Country
      federal—good military genius—strong Wishes Captn in the Cavalry—or 1st Leutt in do or Captn in Infantry—Courageous, Sober discreet, stout popular generally beloved—warmly recommended by genl Lee.
      
      
      86. Richard Hill good for nothing C. & H.
      Served in Harrisons Artillery—wishes a Capcy in Artillery—no recommendation among his Papers.
      
      
      91. Wm Campbell son of Coll Arthur Campbell Washington
      Desires a Captaincy—Member of the Legislature of Virginia—His conduct that of a gentleman—federal.
      
      
      98. Booker PegramDinwiddie County
      recommended to Govr Wood by persons he can depend upon—Quare Family Antifœderal his own politics unknown otherwise worthy of notice C. & H.
      
      
      116. John Koontz
      not recommended
      
      
      100. James Ware
      recommended as a man of good Character not been in service—Quare politics?
      
      
      105. Edmund Taylor
      Served in the Western Army—expects Majority but will serve as Captn recommended by Genls Morgan & Marshall & Captn Parker
      
      
      101. Patrick DaughertyFrederick County 12th on the list of Carrington & Heth
      Captn Parker says he is an amiable Character & could soon raise his men—not been in service.
      
      
      126. Francis FoucheeNorthumberland County
      wishes not to except any thing inferior to a Captain. amiable—active mind & stout body—according to Genl Lee—refers to testimonials not before us said to be in secretary of Wars office—Inquire.
      
      
      127. John DowdallWinchester
      very little said of him.
      
      
      
      74. Francis ThorntonNear Fredericksburgh
      recommended by Genls Lee, Spotswood & many others warmly for the Provisional Army as Captain—Connections very respectable & of ample fortune. federal principles.
      
      
      180. John Greene
      Warmly recommended for Captn by Genl Lee, Spotswood & others—strongly federal—a very fine young fellow.
      
      
      143. Richard Chinn Loudohn County
      respectable—Captain Thos Parker warmly recommends him. If he can get a Capcy his company will enlist.
      
      
      145. Jesse Sims
      Serjeant last War—Hurt if not made Captn—No.
      
      
      149. Thomas WilsonMecklenburgh County
      wishes Captaincy in the provisional army—The Marshall of Virginia recommends him strongly.
      
      
      153. Laurence WashingtonKing George
      recommended by Genl Lee Captn perhaps Lieutt in Cavalry.
      
      
      156. Beverley RobertsonKing Wm County
      federal—sober & esteemed recommended by Genl Young.
      
      
      159. James Caldwell 28 years old Ohio County
      respectable—federal.
      
      
      163. Isaac Andrews
      no testimonials
      
      
      164. John RoseAmherst County
      Young Gentleman—good Character & family—recommended by Mr Ludwell Lee Quare politics.
      
      
      165. Gustavus B. Wallace
      recommended by Brigr Genl Washington Educated at Princeton—good character well looking—cannot find any Letters concerning him.
      
      
      170. Robert King Hanover
      active, intelligent spirited recommended by Genl Marshall.
      
      
      172. Wm C. Carter Albemarle or Amherst
      respectable & well recommended—perhaps provisional
      
      
      173. Laurence Lewis 30 years of age Frederick County
      very respectable—aid to Genl Morgan Captn of Cavalry.
      
      
      176. Thomas Turner King George 25 years old
      unblemished reputation—ardent patriotism—federal—strict honour—popular strongly recommended—Captn of Cavalry perhaps—if not, wishes majority in Infantry voted with the Democratic assembly last time now supported by Federal party, General C. & H.
      
      
      
      182. Martin Tapscott Stafford Edmund Clark Spotsylvania
      Friend to Government—good man recommended as Captn by Genl Lee. Eleventh on the list of Carrington & Heth
      
      
      168. Robert Gregg Culpepper officer last War Capt.
      Colo. Jameison—brave Officer & worthy independent Citizen—willi[n]g to take Capt. of Caval[r]y or Major of Regt
      
      
      Lieutenants
      
      
      5. James JamesP. William County
      Atty G.—gentleman of good character & behaviour army or navy Inquire
      
      
      6. Gerard Roberts York Town probably private or N. C. officer officer in West Expedition
      Lee—agrees with Marshall Marshall Evans. His own letter very well. Attenti⟨on⟩ as Ensign
      
      
      
      
      
      7. William Bouyer
      }
      Alfred Moore not much
      Boyer & Brown well known to him active young men & doubts not will be found qualified
      
      
      Green Briar
      
      
      8. John G. Brown✻
      ✻son of Col S. Brown
      
      
      Augusta
      
      
      9. Jams Brown
      Brown recommended by Mr Harper & Genl Blackburne
      
      
      Green Briar
      
      
      10. Michael Flinn
      The others knows only from information.
      
      
      Green Briar
      
      
      
      
      J. ⟨Skiles⟩ Tinsleygood man
      ✻young man of good behaviour Browne of respectable connections and good character can recruit good men Qr. Browne stand pretty well as Lt or Ensign
      
      
      
      
      
      11. William PottsPetersburgh
      Lt in provisional army will accept ensigncy Letter pretty well No recommendation 5th Ensign on list of Carrington & Heth
      
      
      152. Brewer Goodwin Junr Isle of Wight
      respectable connections attached to the Government perhaps Lieutenant recommended by Josiah Parker.
      
      
      28. Robert Brook King Wm County resident of Philadelphia
      worth & amiable Character Govr Wood recommends him as Lieutt of Cavalry—good understanding, spirit activity & attachment to his Country recommended by Genl Marshall Mr Burrell, Mr Griffin very respectable
      
      
      
      31. Charles Tutt Culpepper
      young Gentleman—an only Son—applies with cons[en]t of his Father respectable connexions—fair reputation recommended by genls Marshall Lee Stevens Posey & Coll Jameison—& Mr Williams. Attached to Government—well recommended—a Lieutenancy in Cavalry or Infantry.
      
      
      49. Thomas JameisonCulpepper
      a first Lieutt in State artillery now—respectable family—recommended by genl Stevens.
      
      
      33. James Tutt JunrCulpepper
      wishes Lieutcy in Cavalry—a young man of respectable connections—tolerably recommended
      
      
      34. Wm D. Clopton New Kent County
      recommended by his Uncle—18 years of age. Badly recommended C. & H.
      
      
      37. Robert CarringtonRichmond
      a near relation of Coll Carrington wishes to be appointed Lieutenant of Davidsons Company should he get one. Young active about 25—respectably recommended by Mr Hopkins first on the list of Carrington & Heth 26 years old Mr Carrington thinks he would not wish an appointment but in provisional army. his health dellicate
      
      
      46. Horatio Gates Whiting Richmond between 20 & 21
      respectable connections—promising appearance—perhaps Ensign bad politics C. & H.
      
      
      47. Andrew Moore Lusk Fredericksburgh—at present formerly Lexington
      recommended by Genl Posey as Lieutt or Ensign—Nephew to Mr Moore late Member of Congress—perhaps Ensign.
      
      
      72. Reuben Thornton 19 years old Hugh McAllister Rockbridge County Mr A. Smith Mooresfield
      Son in Law to Genl Posey—Desires Lieutenancy or Cornetcy in the Horse—perhaps Cornet. Mr Holmes recommends him for a Lieutenancy—not strong. Mr Holmes recommends him for Ensign. not strong.
      
      
      49. Mr John Seayres
      His Father fell at German Town—was Colonel—Quare other recommendations—Horrible authority for him C. & H.
      
      
      52. John C. Williams In Prince William
      respectable family—& much esteemd Perhaps Ensign—recommended by Genl Stevens—Mr Jameison & Mr Brent & many others—Quare political sentiments & whether John Williams & John C. Williams are the same person—NO
      
      
      
      57. Simon Owens
      recommended strongly by Genl Morgan as Lieutt to Tate.
      
      
      58. Robert Temple King Wm Recommended by A. New who is bad authority C. & H.
      a young man—recommended by Hopkins active sober discreet & Enterprizing—Friend to the Government. recom: by N. Burrell W. F. Gains—Son of an old officer—very respectable—Lieutenant.
      
      
      60. Thos Davis Albemarle
      weak
      
      
      61. John Bacon
      weak
      
      
      New Kent
      recommended by John Clopton who is bad authority C. & H.
      
      
      63. Wm Knight
      
      
      
      67. Obadiah Clifford
      Tolerably respectable—perhaps Lieutenant.
      
      
      Alexandria
      
      
      
      
      
         
            112. William Brent
            }
            Kinkead speaks well in general terms Gl Lee—youth of merit 
            Nothing very positive perhaps Ensigns.
         
         
            113. Thomas Brent
         
      
      
      
      
      70. Charles J. Love Loudohn County 24 years old
      strong healthy good disposition, good character—Mr Charles Lee recommends him as Lieutt—pretty well perhaps Lieutenant
      
      
      75. Charles Loftland Rockingham County
      so-so.
      
      
      77. B. Dandridge Armstead New Kent
      Cold recommendation—prefers civil appointment—Mr Clopton recommends him strongly—Not much.
      
      
      78. Charles Lane 22 years old Loudohn County
      recommended by R. B. Lee—not very strongly.
      
      
      79. John Thornton Fitzhugh 19 years old
      free from vice—desirous to enter the Army.
      
      
      80. John Williams
      Strong.
      
      
      82. Alexr Henderson 21 years old Dumfries
      Sprightly active young man, federal—good Ensign.
      
      
      88. Thomas Blackburn21 years old
      Mr Stoddart recommends him—won’t do.
      
      
      96. James DuncansonCulpepper
      very respectable as Lieutenant. See Captains
      
      
      106. Mathew Arbuckle
      young—sedate & manly—Inquire.
      
      
      107. L. ⟨Tremper⟩
      offers service—not recommended.
      
      
      
      109. Richard GrahamDumfries
      recommended by the Atty Genl as Ensign in the ⟨Marine⟩ service.
      
      
      110. Carter B. FontainePrince William
      man of family—wishes to serve in the Cavalry as Lieutt. about 21 years of age—respectably recommended—perhaps Cornet.
      
      
      114. Turner RichardsonRichmond
      recommended by Govr Wood—will not accept lower than Lieutt—Tolerable. Good for nothing C. & H.
      
      
      115. Wm Finny
      no recommendation Good for nothing C. & H.
      
      
      118. John Campbell Frederick
      Father died fighting at Eutaw—respectable for Lieutt.
      
      
      120. Horatio Stark Frederick
      Genl Marshall says he is recommended by respectable persons—but the recommendations do not appear.
      
      
      
         
            
               102. John BrahamFrederick
               young man of excellent character & could soon raise his men
               recommended by MajorParkerasLieutenants
            
            
               103. Addison ArmsteadLoudohn County
               do
            
            
               Thomas OpieNorthumberland
               [do]
            
         
          
      
      
      104. Frederick Thurston Frederick County
      recommended by Majr Parker from Genl Morgan as Ensign—was Serjeant in Western Expedition & in several actions.
      
      
      
         
            
               121. Calvin MorganStaunton25 yrs old
               }
               recommended by Mr Harper as Ensigns their families federal—sober & honest Morgan’s recommendation well supported by many others, & recommending him for Lieutt.
            
            
               128. Jesse Dold
               Morgan’s, very respectable—Dold’s, good.
            
         
      
      
      
      123. Joseph Grigsby 28 yrs old
      sober—served as Sheriff & Magistrate Quare politics
      
      
      124. Charles McAllister22 years old
      sober—Quare politics
      
      
      128. Jesse Dold
      recommended by Mr Andw Moore—David Stevenson & Mr Harper—steady, sober, & respectable connexions—Coll Potterfield speaks handsomely of him—well recommended as Ensign—Brother an Officer killed in Wayne’s Expedition of great Character.
      
      
      130. Charles Winter Smith Martinsburgh Berkley County Referred to
      wishes employment as an Engineer, artillerist or Physician to the Army—Draughtsman to Bourgoyne—Teacher to the officers at Montreal—Inquire
      
      
      
      131. George WashingtonHumphries
      Genteel Young Man perhaps Ensign Quare.
      
      
      132. John A. Steward of Belfast has been Six years in this Country. of Alexandria
      recommended by John Taylor & Jesse Steward not strong.
      
      
      136. Wm G. Hunter
      In Captn Tinsleys Company in Georgia not strong.
      
      
      John Muse
      ⟨navy⟩
      
      
      138. Tunspall Banks
      recommends himself
      
      
      Francis Thornton for Captains
      recommended by Genl Lee as Captn for Provisional Army—& Genl Spotswood—well connected & of ample fortune.
      
      
      ⟨1⟩39. John Moore
      No testimonials but his own Letter produced.
      
      
      140. John Strother Culpepper
      nothing about politics or abilities mentioned.
      
      
      141. Wm Deane Bath County about 22 years old
      respectable connections—tolerable perhaps Ensign.
      
      
      142. Jesse Ewell Junr about 22 Dumfries
      federal—very respectable—Ensign perhaps Lieutenant.
      
      
      Richard Chinn
      see Capns
      
      
      143. John Craine JunrLoudohn County
      respectable—perhaps Ensign.
      
      
      144. Samuel CassonCaroline County
      Wishes to be Midshipman.
      
      
      148. John WinterberryFairfax
      tolerable—perhaps Ensign.
      
      
      150. John SandersPrince William
      Recommended to Genl Lee—who does not know him—Quare
      
      
      Henry Tapscott
      recommended by Genl Lee as well fitted for the business of War—at present a Capt. in the Militia.
      
      
      157. Benjn TempleKing Wm County
      federal, sober & esteemed recommended by Genl Young.
      
      
      160. Van BennettBerkley County
      federal—pretty well for Ensign.
      
      
      166. George ArmsteadLoudohn County
      respectable connections & character.
      
      
      167. Thomas BagotFredericksburgh
      served 18 Months in the Army recommended by Thos Parker.
      
      
      Thomas Blackburn
      Marine.
      
      
      
      174. Peter Lamkin
      recommended by Captn Blackburne Ensign perhaps.
      
      
      183. Rowan Stafford
      Good Landed Estate—federal—qualities of a Soldier recommended by Genl Lee for Cornett
      
      
      184. H. L. SeayresRichmond
      wishes to be Lieutt of arsenal to be established at Richmond, or some respectable station in the Army—Father fell at German-town—no Letter but his own.
      
      
      187. Strother Settle 40
      strongly recommended by General Morgan. Searjeant & in last war made Officer & served to end of war as Ensign
      
      
      